Cockrill, C. J. It is alleged in the appellees’ answer that the county is indebted to them in the sum of $2224, evidenced by warrants duly issued by the county authorities. Tt is conceded upon the record that the allegations of the answer are true. That being the case, the county court did not transcend its authority in levying a tax to raise a fund to pay off the debt. If it be conceded that the judgment for the amount of •the warrants is void, the warrants themselves remain as the unimpeached evidence of the county’s audited debt, and no •ground is apparent upon the record for restraining the • county treasurer from applying the money raised for that purpose to their payment. The decree is therefore right. 'The temporary restraining order is dissolved, and the decree •affirmed.